Exhibit 10.18

AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT FOR SENIOR OFFICERS

This CHANGE OF CONTROL AGREEMENT was originally entered into on the 30th day of
June, 2006 (the “Original Execution Date”) by and between The Rome Savings Bank
(the “Bank” or “Rome”) and                      (“Employee”) and is hereby
amended as of                     , 2007 and referred to as the AMENDED AND
RESTATED CHANGE OF CONTROL AGREEMENT (“Agreement”).

In consideration of the mutual covenants set forth below, the parties agree as
follows:

WHEREAS; Rome employs Employee as                      (Title) and Employee
devotes his/her full business time and attention to the business and affairs of
Rome and its affiliates, giving his/her best efforts to advance Rome’s
interests.

WHEREAS; Employee performs such functions and duties and exercises those
responsibilities that are consistent with this title and office as may be
assigned to him/her by or under the authority of the President or the Board of
Directors of Rome.

NOW THEREFORE; In consideration of Employee’s long and faithful service, Rome
wishes to reward such service with such salary action in the event that there is
a CHANGE OF CONTROL resulting in the Involuntary Termination of Employee’s
employment within twelve (12) months from the date of CHANGE OF CONTROL. A
CHANGE OF CONTROL means the consummation of a transaction that would result in
the reorganization, merger or consolidation of Rome with one or more persons or
entities as defined in Section I below:

I. CHANGE OF CONTROL

For purposes of this Agreement a CHANGE OF CONTROL of the Bank shall occur if:

(a) any “person” (as such term is used in section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), other than (i) the
holding company to be formed in connection with the conversion of the Bank to
the stock form of ownership; or (ii) a trustee or other fiduciary holding
securities under an Employee benefit plan maintained for the benefit of

 

1



--------------------------------------------------------------------------------

Employees of the Bank, becomes the “beneficial owner” (as defined in rule 13d-3
promulgated under the 1934 Act), directly or indirectly, of securities issued by
the Bank representing 25% or more of the combined voting power of all of the
Bank’s then outstanding securities; or

(b) the individuals who on the date this Agreement is made are members of the
Board, together with their successors as defined below, cease for any reason to
constitute a majority of the members of the Board; or

(c) the shareholders of the Bank approve either:

(i) a merger or consolidation of Rome with any other corporation other than a
merger or consolidation following which both of the following conditions are
satisfied:

(A) either (1) the members of the Board of the Bank immediately prior to such
merger or consolidation constitute at least a majority of the members of the
governing body of the institution resulting from such merger or consolidation;
or (2) the shareholders of the Bank own securities of the institution resulting
from such merger or consolidation representing eighty percent or more of the
combined voting power of all such securities of the Bank before such merger or
consolidation; and

(B) the entity which results from such merger or consolidation expressly agrees
in writing to assume and perform the Bank’s obligations under this Agreement; or

(ii) a plan of complete liquidation of the Bank or an agreement for the sale or
disposition by the Bank of all or substantially all of its assets; and

(d) any event which would be described in sections I. (a), (b) or (c) if either
term “Parent Corporation of the Bank” or “Parent Corporation of the Parent
Corporation of the Bank” were substituted for the term “Bank” therein. Such an
event shall be deemed a CHANGE OF CONTROL under the relevant provisions of
section I. (a), (b) or (c).

The definition of CHANGE OF CONTROL shall include any subsequent amendments to
the 1934 Securities Exchange Act that modify or change such definition.

 

2



--------------------------------------------------------------------------------

It is understood and agreed that more than one CHANGE OF CONTROL may occur at
the same time or different times during the effective period of this Agreement
and that the provision of this Agreement shall apply with equal force and effect
with respect to each such CHANGE OF CONTROL.

II. TERMINATION OF EMPLOYMENT

For purposes of this Agreement, an Involuntary Termination following a CHANGE OF
CONTROL means the surviving entity eliminates the Employee’s position or
discharges the Employee for whatever reason other than for Cause. Cause is
defined as personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule, or regulation (other than traffic
violations or similar offenses) or a final cease and desist order.

An Employee’s Involuntary Termination following a CHANGE OF CONTROL also means
resignation following any demotion, loss of title, office authority or
responsibility, a reduction in compensation or benefits or relocation in whole
or in part of the place of employment to a location more than thirty (30) miles
from the City of Rome, New York.

III. ADDITIONAL COMPENSATION

In the event the Employee’s employment is terminated due to an Involuntary
Termination following a CHANGE OF CONTROL of Rome, the Employee shall be
entitled to receive a Severance Payment equal to one (1) year of Compensation.
Such payment shall be made to the Employee within thirty (30) days of the
Involuntary Termination.

For purpose of this Section III, Compensation shall mean the salary and bonus
earned (whether or not paid) in the calendar year immediately preceding the year
the CHANGE OF CONTROL occurs.

The Employee and the Bank acknowledge that each of the payments promised under
this Agreement must either comply with the requirements of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations thereunder or qualify for an exception from compliance. To
that end, the Employee and the Bank agree that the termination benefits
described in Section III are intended to be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(4) as short-term deferrals.

 

3



--------------------------------------------------------------------------------

IV. NO OTHER RIGHTS OR BENEFITS AFFECTED

If a CHANGE OF CONTROL triggers the provisions of this Agreement, any other
benefits the Employee or his/her estate is otherwise entitled to receive from
Rome or its successor shall not be affected by the additional compensation
provided for hereunder.

V. SEVERABILITY

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.

VI. WAIVER

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against who its enforcement is
sought. Any waiver or relinquishment of such right or power at any one or more
times shall not be deemed a waiver or relinquishment of such right or power at
any other time or times.

VII. GOVERNING LAW

Except to the extent preempted by federal law, this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of New
York, without reference to conflicts of law principles.

VIII. ENTIRE AGREEMENT MODIFICATIONS

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof between the Bank and the Employee. No modifications of this Agreement
shall be valid unless made in writing and signed by the parties hereto.

 

4



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A and shall be subject to amendment in the future, in such manner as
the Bank may deem necessary or appropriate to effect such compliance; provided
that any such amendment shall preserve for the Employee the benefit originally
afforded pursuant to this Agreement.

IX. TERM OF AGREEMENT

This has a term of one (1) year from the Original Execution Date. Beginning on
the first anniversary date and continuing on each anniversary date thereafter,
this Agreement shall be reviewed by the Board of Directors of Rome.

Following such review by the Board of Directors of Rome, the term of this
Agreement may be extended for an additional year by the Board of Directors of
Rome.

X. REQUIRED REGULATORY PROVISIONS

The following provisions are included for the purpose of complying with various
laws, rules and regulations applicable to Rome. These provisions shall supersede
any contrary provision contained in this Agreement.

(a) Employee shall have no right to receive a Severance Payment for any period
after a termination of employment due to other than an Involuntary Termination;
provided, however, that the Employee shall not be entitled to receive a
Severance Payment in the event of a termination of employment that is for
“cause” as such term is defined in section II hereof.

(b) Any payments made to the Employee pursuant to this Agreement, or otherwise,
are subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k),
and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

(c) If the Employee is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act
(the “FDI Act”), 12 U.S.C. Section 1818(e)(3) or 1818(g)(1), the Bank’s
obligations under this Agreement shall be suspended as of the date of service of
such notice, unless stayed by appropriate proceedings. If the charges in

 

5



--------------------------------------------------------------------------------

such notice are dismissed, the Bank, in its discretion may (i) pay to Employee
all or part of the compensation withheld while the Bank’s obligations hereunder
were suspended and (ii) reinstate, in whole or in part, any of its obligations,
which were suspended.

(d) If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all obligations
under this Agreement shall terminate as of the effective date of the order, but
vested rights and obligations of the Bank and the Employee shall not be
affected.

(e) If the Bank is in default (within the meaning of section 3(x)(1) of the FDI
Act, 12 U.S.C. Section 1813(x)(1), all obligations of the Bank under this
Agreement shall terminate as of the date of default, but vested rights and
obligations of the Bank and the Employee shall not be affected.

(f) All obligations under this Agreement hereunder shall be terminated, except
to the extent that a continuation of this Agreement is necessary for the
continued operator of the Bank: (i) by the Director of the OTS or his/her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in section 13(c) of the
FDI Act; or (ii) by the Director of the OTS or his/her designee at the time the
director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition. The vested rights of the parties shall not
be affected by such action.

(g) The Board of Directors of Rome may terminate the Employee’s employment at
any time, but any termination by the Board of Directors of Rome other than a
termination for “cause” shall not prejudice the Employee’s right to compensation
or other benefits under this Agreement. The Employee shall have no right to
receive compensation or other benefits for any period after a termination for
“cause.” Termination for “cause” shall include termination because of the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of this Agreement.

 

6



--------------------------------------------------------------------------------

If and to the extent that any of the foregoing provisions shall cease to be
required by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

XI. SECTION 280G ISSUES

Notwithstanding anything in this Agreement to the contrary, in no event shall
any payments be made or benefits provided to the Employee under this Agreement
that, when combined with all other payments and benefits payable to the
Employee, would render any such payment or benefit nondeductible under
Section 280G of the Code or would trigger an excise tax under Section 4999 of
the Code. In such event, the payments and/or benefits to be provided under this
Agreement shall be reduced, but not below zero, such that the aggregate benefits
to be provided to the Employee do not exceed one (1) dollar less than three
(3) times multiplied by the Employee’s base amount. If any reduction is to be
made under this paragraph, it is understood and agreed that the Employee may
specify by advance written notice which payments and benefits shall be reduced.

XII. PAYMENTS TO KEY EMPLOYEES

Notwithstanding anything in this Agreement to the contrary, to the extent
required under Section 409A, no payment to be made to a key employee (within the
meaning of Section 409A) shall be made sooner than six (6) months after such
termination of employment; provided, however, that to the extent such six
(6)-month delay is imposed by Section 409A as a result of a Change of Control as
defined in Section I, the payment shall be paid into a rabbi trust for the
benefit of the Employee as if the six (6)-month delay was not imposed with such
amounts then being distributed to the Employee as soon as permissible under
Section 409A.

XIII. INVOLUNTARY TERMINATION PAYMENTS TO EMPLOYEES (SAFE HARBOR)

In the event a payment is made to the Employee upon an Involuntary Termination,
as deemed pursuant to this Agreement, such payment will not be subject to
Section 409A provided that such payment does not exceed two (2) times the lesser
of (i) the sum of the Employee’s annualized compensation based on the taxable
year immediately preceding the year in which termination of employment occurs or
(ii) the maximum amount that may be taken into account under a qualified

 

7



--------------------------------------------------------------------------------

plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee terminates service (the “Safe Harbor Amount”). However, if such payment
exceeds the Safe Harbor Amount, only the amount in excess of the Safe Harbor
Amount will be subject to Section 409A. In addition, if such Employee is
considered a key employee, such payment in excess of the Safe Harbor Amount will
have its timing delayed and will be subject to the six (6)- month wait-period
imposed by Section 409A as provided in Section XII of this Agreement. The
Employee and the Bank agree that the termination benefits described in this
Section XIII are intended to be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii) as the safe harbor for separation pay due
to involuntary separation from service.

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed and the
Employee has hereto set his/her hand, all as of the day and year first above
written.

 

 

Senior Officer Name THE ROME SAVINGS BANK

 

Charles M. Sprock, Chairman

 

8